Exhibit 10.30

 

LOGO [g887765ex10_30pg01.jpg]

Fairchild Semiconductor 2007 Stock Plan

Total Stockholder Return (TSR) Performance Unit Award Agreement

 

PARTICIPANT: PARTICIPANT ID: GRANT DATE: TARGET NUMBER OF UNITS: PERFORMANCE
PERIOD:

THIS AGREEMENT, effective as of the Grant Date set forth above, is between
Fairchild Semiconductor International, Inc., a Delaware corporation (the
“Company”, “we”, “our” or “us”) and the Participant named above (“you” or
“yours”), pursuant to the provisions of the Fairchild Semiconductor 2007 Stock
Plan (the “Plan”) with respect to the award of performance units described
below. Capitalized terms used and not defined in this Agreement shall have the
meanings given to them in the Plan.

By accepting this Grant, you irrevocably agree, on your own behalf and on behalf
of your heirs and any other person claiming rights under this Agreement, to all
of the terms and conditions of the Performance Unit Award as set forth in or
pursuant to this Agreement and the Plan (as such may be amended from time to
time). You and the Company agree as follows:

 

1. Application of Plan; Administration: This Agreement and your rights under
this Agreement are subject to all the terms and conditions of the Plan, as it
may be amended from time to time, as well as to such rules and regulations as
the Administrator may adopt. It is expressly understood that the Administrator
that administers the Plan is authorized to administer, construe and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon you to the extent permitted
by the Plan. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan. 2. Grant:

The Company hereby awards to the Participant the Target Number of Units set
forth above and in Section 3 below (the “Target Units”), which, depending on the
extent to which a performance award (as described by Plan) is attained during
the Performance Period, may result in the Participant earning as little as zero
Earned Units or as many as the Maximum Number of Earned Units. Subject to the
terms of this Award Agreement and the Plan, each Target Unit, to the extent it
becomes an Earned Unit, represents a right to receive one share of Common Stock
(a “Share”) on the Settlement Date. Unless and until a Target Unit has been
determined to be an Earned Unit, the Participant will have no right to receive
any Shares in settlement of such Target Units. Prior to settlement (if any),
such Target Units will represent an unfunded and unsecured obligation of the
Company.

 

Subject to the foregoing paragraph and provided that you have remained in the
full time employment or service of the Company or an Affiliate from the Grant
Date set forth above, the number of units earned under this Agreement (the
“Earned Units”) shall be determined in accordance with the schedule set forth
below.

3. Target Number of Units: [            ] 4. Maximum Number of Earned Units:
[                ], which is 150% of the Target Number of Units provided that,
in the event the fair market value of the Target Units on the Vesting Date
exceeds three times the fair market value of the Target Units on the Grant Date
(the “Maximum Dollar Amount”), the Maximum Number of Units shall be capped at an
amount of shares with a fair market value on the Vesting Date equal to the
Maximum Dollar Amount. In the event the Company Total Stockholder Return for the
Performance Period is negative, the Maximum Number of Units shall be capped at
the Target Number of Units, notwithstanding the extent to which the Company’s
Total Stockholder Return exceeds the Benchmark Index Total Return. 5.
Performance Period: The three consecutive fiscal years beginning
                     and ending                     , subject to Section 17 of
this Award Agreement. 6. Performance Criteria: The difference over the
Performance Period, measured in percentage points, between the Company’s Total
Stockholder Return and the Benchmark Index Total Return, both determined in
accordance with this Award Agreement. 7. Benchmark Index: The Philadelphia
Semiconductor Sector Total Return Index (NASDAQ OMX: XSOX). 8. Earned Units: The
number of Earned Units, if any (not to exceed the Maximum Number of Earned
Units), shall equal the product of (i) the Target Number of Units and (ii) the
Relative Return Factor, as illustrated by Appendix A. 9. Relative Return Factor:

A percentage (rounded to the nearest 1/10th of 1% and not greater than 150% or
less than 0%) equal to the sum of (a) 100% and (b) two times the difference
(whether positive or negative) equal to (i) the Company Total Stockholder Return
minus (ii) the Benchmark Index Total Return, which can also be expressed as
follows:

 

Relative Return Factor or RRF = 100% + (2 x (CTSR – BITR)), rounded to the
nearest 1/10th of 1%, and provided that RRF cannot be greater than 150% or less
than 0%. See Appendix A.



--------------------------------------------------------------------------------

10. Measurement of Performance Criteria:

“Company Total Stockholder Return” or “CTSR” means the percentage point increase
or decrease in (a) the Average Per Share Closing Price for the 60-calendar-day
period ending on the last day of the Performance Period over (b) the Average Per
Share Closing Price for the 60-calendar-day period ending on
[                    ].

“Average Per Share Closing Price” means the average of the daily closing price
per Share as reported on the NASDAQ Stock Market for all trading days falling
within an applicable 60-calendar-day period. The Average Per Share Closing Price
shall be adjusted in each case to reflect an assumed reinvestment, as of the of
applicable dividend payment date, of all cash dividends (if any) and other cash
distributions (excluding cash distributions resulting from share repurchases or
redemptions by the Company) paid to stockholders, as applicable, during the
60-calendar-day period ending on the first day of the Performance Period and
during the Performance Period.

 

“Benchmark Index Total Return” or “BITR” means the percentage point increase or
decrease in (a) the Average Index Value for the 60-calendar-day period ending on
the last day of the Performance Period over (b) the Average Index Value for the
60-calendar-day period ending on [                    ].

 

“Average Index Value” means the average of the daily closing values of the
Benchmark Index as reported by the NASDAQ Stock Market for all trading days
falling within the applicable 60-calendar-day period.

11. Level of Performance Criteria Attained: Following the end of the Performance
Period and the collection of relevant data necessary to determine the extent to
which the performance goal set forth in this Paragraph 11 has been satisfied,
the Administrator will determine: (a) the extent to which the performance goal
was achieved by the Company for the Performance Period; and (b) the number of
Earned Units under this agreement. The Administrator shall make these
determinations in its sole discretion. The number and kind of shares subject to
or issued under the Performance Unit Award shall be subject to adjustment as
provided for in Section 12(d) of the Plan. For the avoidance of doubt, the right
to receive up to 1.50 times the Target Number of Performance Units shall expire
without consideration to the extent that such units do not become Earned Units.
On or before the Vesting Date following completion of the Performance Period,
the Committee shall certify in writing the level of attainment of the
Performance Criteria during the Performance Period, the resulting Relative
Return Factor and the number of Target Units which have become Earned Units. 12.
Vesting: Earned Units (if any) will vest in full, becoming rights to receive
Shares in settlement thereof on the third anniversary of the Grant Date provided
that in no case shall the units vest before the date of the Administrator’s
written certification of the performance goal achievement specified in Section
11 above (the “Vesting Date”). 13. Termination of Employment: The vesting period
set forth above may be adjusted by the Administrator to reflect the decreased
level of employment or service during any period in which you are on an approved
leave of absence or are employed on a less than full time basis. Except as
otherwise provided in Paragraph 17 of this Agreement, rights, including but not
limited to rights to receive Shares, under any Target Units that have not become
Earned Units at the time your employment or service with the Company terminates
for any reason will be forfeited without consideration as of the date of
termination. 14. Settlement of Earned Units and Issuance of Shares: Each Earned
Unit will be settled by the delivery of one Share to you or, in the event of
your death, to your designated beneficiary, promptly following the Vesting Date
with respect to such Shares, subject to your satisfaction of any tax withholding
obligations as described in Paragraph 18 of this Agreement. You hereby authorize
any brokerage service provider determined acceptable to the Company, to open a
securities account for you to be used for the settlement of Earned Units. The
date on which Shares are issued may include a delay in order to provide the
Company such time as it determines appropriate to address tax withholding and
other administrative matters. 15. Rights as Stockholder: Except as otherwise
provided in this Agreement, you will not be entitled to any privileges of
ownership of the shares of Common Stock underlying your Target Units or Earned
Units unless and until Shares are actually delivered to you under this
Agreement. 16. Dividends: From and after the date a number of Target Units are
issued to you under Paragraph 2, you will be credited with additional Target
Units, or, if the number of Earned Units has by then been determined, with
additional Earned Units, having a value equal to declared dividends, if any,
with record dates that occur prior to the settlement of any Earned Units as if
such Target Units or Earned Units, as the case may be, had been actual shares of
Common Stock, based on the Fair Market Value of a share of Common Stock on the
applicable dividend payment date. Any such additional Target Units or Earned
Units shall be considered Target Units or Earned Units, as the case may be,
under this Agreement and shall also be credited with additional Target Units or
Earned Units as dividends, if any, are declared, and shall be subject to the
same restrictions and conditions (including the risk of forfeiture) as the
Target Units or Earned Units with respect to which they were credited.
Notwithstanding the foregoing, no such additional Target Units or Earned Units
will be credited with respect to any dividend in connection with any adjustment
pursuant to Section 12(d) of the Plan. Any such reinvestment of dividends shall
be subject to the Plan. 17. Change in Control: Notwithstanding anything to the
contrary in this Agreement, the Target Units shall be subject to acceleration of
vesting upon a Change in Control as provided with respect to Deferred Stock
Units under Section 12(a)(3) of the Plan, and shall be settled as if pursuant to
Paragraph 14 of this Agreement. Without limiting the generality of the
foregoing, if a Change in Control occurs during the Performance Period, the
number of Earned Units under this Agreement will be deemed equal to 100% of the
Target Number of Units immediately prior to the Change in Control.

 

2



--------------------------------------------------------------------------------

 

18.

 

Taxes:

 

(a)

 

General. You are ultimately liable and responsible for all taxes owed by you in
connection with your award under this agreement, regardless of any action the
Company takes or any transaction pursuant to this Paragraph 18 with respect to
any tax withholding obligations that arise in connection with such award. The
Company makes no representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, issuance, vesting or settlement of
Target Units or Earned Units or the subsequent issuance or sale of any Shares
underlying this award. The Company does not commit and is under no obligation to
structure this Agreement to reduce or eliminate your tax liability.

(b) Taxes. You will be subject to federal and state income and other tax
withholding requirements on a date determined by applicable law (any such date,
the “Taxable Date”). You will be solely responsible for the payment of all U.S.
federal income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the Shares, including any such
taxes that are required to be withheld and paid over to the applicable tax
authorities (the “Tax Withholding Obligation”). You will be responsible for the
satisfaction of such Tax Withholding Obligation in a manner acceptable to the
Company in its sole discretion, including through payroll withholding. (c) (i)
By Sale of Shares. Your acceptance of this Agreement constitutes your
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on your behalf a whole number
of shares from those Shares issuable to you as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the applicable Tax
Withholding Obligation, and to transfer the proceeds from the sale of such
Shares from your securities account established with the brokerage service
provider for the settlement of your Earned Units to any account held in the name
of the Company. Such Shares will be sold on the Taxable Date or as soon
thereafter as practicable. You will be responsible for all brokers’ fees and
other costs of sale, which fees and costs may be deducted from the proceeds of
the foregoing sale of Shares, and you agree to indemnify and hold the Company
and any brokerage firm selling such Shares harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed your Tax Withholding Obligation, such excess cash will be
deposited into the securities account established with the brokerage service
provider for the settlement of your Earned Units. Such Shares will be sold
through the broker at market prices; however the price you receive will reflect
a weighted average sales price based on the sales price of Shares on behalf of
you and others for whom the designated broker may be selling shares on the
relevant day(s), and you acknowledge that the Company or its designee is under
no obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your Tax Withholding.
(ii) Obligation. Accordingly, you agree to pay to the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of shares described
above. Unless otherwise authorized by the Administrator in its sole discretion,
the sale of Shares may be one method used by the Company to satisfy the
applicable Tax Withholding Obligation, and accordingly you represent and warrant
to the Company as follows: A. You are accepting this Agreement during a
permitted trading period, and at the time of accepting this Agreement you are
not aware of any Material Nonpublic Information (as defined in the Company’s
Corporate Legal Insider Trading and Tipping Policy) concerning the Company. B.
You will not exercise any subsequent influence over the amount of Shares to be
sold hereunder to generate funds for the Tax Withholding Obligation or the
price, date or time of such sale. C. You are entering into this Agreement in
good faith and have a bona fide intention to carry out the terms of this
Agreement, and you will not enter into or alter a corresponding or hedging
transaction or position with respect to the Shares. (iii) By Share Withholding.
If so elected in the sole discretion of the Administrator, then in lieu of a
market sale pursuant to Paragraph 18(c)(i) you authorize the Company to withhold
from the Shares issuable to you the whole number of shares with a value equal to
the Fair Market Value of the Shares on the Taxable Date or the first trading day
before the Taxable Date, sufficient to satisfy the applicable Tax Withholding
Obligation. You acknowledge that the withheld shares may not be sufficient to
satisfy your Tax Withholding Obligation. Accordingly, you agree to pay to the
Company as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above. 19. Electronic Delivery: The
Company may, in its sole discretion, decide to deliver any documents related to
any awards granted under the Plan by electronic means or to request your consent
to participate in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company, and such
consent shall remain in effect throughout your term of employment or service
with the Company and thereafter until withdrawn in writing by you.

 

3



--------------------------------------------------------------------------------

20. Miscellaneous: (a) This Agreement shall not confer upon you any right to
continue as an employee, or otherwise in the service of, the Company or any
Affiliate, nor shall this Agreement interfere in any way with the Company’s or
such Affiliate’s right to terminate your employment or service at any time. (b)
Without limiting the generality of Paragraph 20(a) above, this Agreement and the
Plan may be amended without your consent to the extent provided in Section 19 of
the Plan. (c) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any shares
of Common Stock issued as a result of or under this Agreement, including without
limitation (i) restrictions under an insider trading policy, (ii) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Target Units and
(iii) restrictions as to the use of a specified brokerage firm or other agent
for such resales or other transfers. Any sale of shares of Common Stock issued
pursuant to this Agreement must also comply with other applicable laws and
regulations governing the sale of such shares. (d) To the extent not preempted
by U.S. federal law, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware. (e) Any question concerning
the interpretation of this Agreement or the Plan, any adjustments required to be
made under the Plan, and any controversy that may arise under the Plan or this
Agreement shall be determined by the Administrator (including any person(s) to
whom the Administrator has delegated its authority) in its sole and absolute
discretion. Such decision by the Administrator shall be final and binding. 21.
Language: This Agreement and the related documents are drawn up in English at
the express wish of the parties. 22. Signatures:

By the signatures below, you and the authorized representative of the Company
acknowledge agreement to this Performance Unit Award Agreement as of the Grant
Date specified above.

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.

 

LOGO [g887765ex10_30pg04.jpg]

 

Mark S. Thompson

President and CEO

 

4



--------------------------------------------------------------------------------

APPENDIX A

ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF EARNED UNITS

 

Percentage Point Difference of
Company TSR Over/Under
Benchmark Index Total Return     Relative Return
Factor     Earned Units
(Per 1,000 Target Units)           25 %      150 %      1,500        24 %     
148 %      1,480        23 %      146 %      1,460        22 %      144 %     
1,440        21 %      142 %      1,420        20 %      140 %      1,400       
19 %      138 %      1,380        18 %      136 %      1,360        17 %     
134 %      1,340        16 %      132 %      1,320        15 %      130 %     
1,300        14 %      128 %      1,280        13 %      126 %      1,260       
12 %      124 %      1,240        11 %      122 %      1,220        10 %     
120 %      1,200        9 %      118 %      1,180        8 %      116 %     
1,160        7 %      114 %      1,140        6 %      112 %      1,120        5
%      110 %      1,100        4 %      108 %      1,080        3 %      106 % 
    1,060        2 %      104 %      1,040        1 %      102 %      1,020     
  0 %      100 %      1,000        -1 %      98 %      980        -2 %      96
%      960        -3 %      94 %      940        -4 %      92 %      920       
-5 %      90 %      900        -6 %      88 %      880        -7 %      86 %   
  860        -8 %      84 %      840        -9 %      82 %      820        -10
%      80 %      800        -11 %      78 %      780        -12 %      76 %     
760        -13 %      74 %      740        -14 %      72 %      720        -15
%      70 %      700        -16 %      68 %      680        -17 %      66 %     
660        -18 %      64 %      640        -19 %      62 %      620        -20
%      60 %      600        -21 %      58 %      580        -22 %      56 %     
560        -23 %      54 %      540        -24 %      52 %      520        -25
%      50 %      500        -26 %      0 %      0        =   

 

5